This case is a companion to one argued with it involving the same principle and already decided. (People ex rel. Burby v.Howland et al., 155 N.Y. 270.) The relator in that case was a justice of the peace of the town of Fort Edward, in Washington county, while the relator in this is a deputy of the sheriff of that county. Each claimed compensation for services rendered in criminal proceedings in said town, by the one as justice of the peace and by the other as deputy sheriff. Both claims were rejected when presented to the proper authorities, not upon the merits, but upon the ground that there was no power to audit or allow the same by reason of sections 19 and 20 of chapter 22 of the Laws of 1896. In *Page 297 
deciding the case where a justice of the peace was relator, we held that those sections were void because they attacked and partially destroyed an office protected by the Constitution. It is claimed in this case that, as a deputy sheriff is not a constitutional officer, the act is valid and binding as to him. Without discussing the question whether a deputy sheriff has any existence apart from the constitutional officer who appoints him, we recognize no distinction in principle between the case already decided and that now under consideration, because we regard each of said sections as a part of a plan to undermine the office of justice of the peace in the town of Fort Edward. We held in the other case, and we repeat the holding in this, that those sections are unconstitutional and void, because they violate the spirit of the organic law of the state.
The order should be affirmed, with costs.
All concur, except O'BRIEN, J., who reads for reversal (see p. 284), and PARKER, Ch. J., and HAIGHT, J., who concur with O'BRIEN, J.
Order affirmed.